Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David J. Washington appeals the district court’s order accepting the magistrate *294judge’s report and recommendation, as modified, dismissing Washington’s complaint without prejudice and denying his motion for judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Washington v. Propes, No. 4:09-cv-03050-RBH, 2010 WL 297796 (D.S.C. Jan. 21, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.